Citation Nr: 1131100	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  09-13 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, claimed as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for coronary artery disease and congestive heart failure (claimed as a heart condition), to include as due to exposure to ionizing radiation or secondary to hypothyroidism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to July 1956.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for hypothyroidism and a heart condition, shown to include coronary artery disease and congestive heart failure, on the basis that these disabilities were incurred as a result of exposure to ionizing radiation during his active service.  He has specifically asserted that, during his service aboard the USS Menifee, he served in the Marshall Islands as a boatswain mate for 13 months, including during the period of time when the atomic bomb was tested.  He has reported that he was approximately 40 miles away from the test side in Eniwetok and that he believes he was exposed to ionizing radiation at that time.  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain disabilities that are presumptively service connected, specific to radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, when a "radiogenic disease" first becomes manifest after service and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  See 38 C.F.R. § 3.311(a)(1).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has considered the Veteran's service connection claims on all potential theories of entitlement and finds that, before a fully informed decision may be rendered in this case, additional evidentiary development is needed with respect to whether the Veteran was actually exposed to ionizing radiation during service and if his claim involving hypothyroidism may be granted on a direct basis.  

At the outset, the Board finds that additional evidentiary development must be conducted to determine if the Veteran was exposed to ionizing radiation, as alleged.  In this context, the evidentiary record contains information regarding Operation Redwing, to which the Veteran has reported he was in close proximity during testing, and information regarding the USS Menifee, the ship on which the Veteran served during service.  However, this information was provided by the Veteran in support of his claim and there is no indication, other than a request for a DD Form 1141, that the RO sought to determine if the Veteran's reported exposure to ionizing radiation is accurate.  

In this case, while the RO requested a copy of the Veteran's DD Form 1141, which was not available, it does not appear that the RO attempted to obtain records from the Veteran's unit or from the USS Menifee to determine if the Veteran participated in radiation-risk activity or was near nuclear test sites.  

Such development would likely be instructive to the Board in evaluating the claims on appeal and, thus, the Board finds that additional development must be undertaken in this regard.  

Next, review of the record reveals that the Veteran has been diagnosed with hypothyroidism, which he testified was first diagnosed in approximately 1957 or 1958.  

As noted, the Veteran has asserted that his current diagnosis of hypothyroidism is related to his reported exposure to ionizing radiation in service.  He has also asserted that his current heart condition may be secondary to his hypothyroidism.  

The Veteran's radiation exposure has not been confirmed by the service department or by any other corroborating evidence.  The medical evidence of record does not contain any indication as to the likely etiology of the Veteran's hypothyroidism.  However, the Veteran testified that he has been under care for his hypothyroidism since it was diagnosed in 1957.  He also testified that his physician, Dr. E.H., told him that he probably got his thyroid problem from his exposure to the bomb.  See Travel Board hearing transcript, pp. 11-12.  

Under the VCAA, VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is also an indication that the Veteran's current diagnosis of hypothyroidism may be related to his reported in-service radiation exposure, as there is credible evidence of continued symptoms and treatment for hypothyroidism not more than one year following discharge from service and an indication that a medical professional has related his current hypothyroidism to his military service.  

There is, however, no medical opinion of record that addresses the likelihood that the Veteran's hypothyroidism is related to his military service, and the Board notes the Veteran has not been afforded a VA examination in conjunction with this appeal.  

As a result, the Board concludes that the Veteran should be afforded a VA examination in order to determine the likelihood that his current hypothyroidism is etiologically related to service, to include his reported exposure to ionizing radiation therein.  See 38 C.F.R. § 3.159(c)(4) (2010); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a medical examination should be afforded unless there is "no reasonable possibility" that an examination would aid in substantiating the veteran's claim).  Therefore, the Board finds that a remand for a medical examination and opinion is necessary in order to render a fully informed decision.

Because the Veteran has asserted that his current heart condition may be secondary to his hypothyroidism, the Board finds that the claim of service connection for a heart condition is inextricably intertwined with the issue of service connection for hypothyroidism.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Accordingly, adjudication of the claim involving the heart condition will be deferred until final disposition of the claim involving hypothyroidism.  

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim, this case is REMANDED to the RO for the following development:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Conduct all necessary development to determine if the Veteran participated in radiation-risk activity during his period of active military service.  Development should include, but is not limited to, obtaining records from the Veteran's unit of assignment and ship records from the USS Menifee.  Actions outlined in 38 C.F.R. § 3.311 should be undertaken to include contacting the Defense Threat Reduction Agency (DTRA).

All action taken in this regard should be documented in the claims file, to include any negative responses to requests for information.  

2. Schedule the Veteran for a VA examination to determine whether there is a causal nexus between his currently manifested hypothyroidism and his reported exposure to ionizing radiation during active military service.  All indicated tests and studies should be conducted, and all findings described in detail. The claims file must be made available to the examiner for review, and the examination report should reflect that such review is accomplished.

a. The examiner should be informed if it has been confirmed that the Veteran participated in radiation-risk activity during service.  

b. Regardless of the foregoing, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's hypothyroidism is related to his active service, to include specifically any exposure to ionizing radiation therein.

c. If the examiner determines that the Veteran's hypothyroidism is related to the Veteran's active military service, the examiner should also render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's current heart disability, shown to include coronary artery disease and congestive heart failure, is related to his active service, to include specifically any exposure to ionizing radiation therein, or, in the alternative, is proximately due to, the result of, or aggravated by hypothyroidism.  

d. The examiner should comment on whether non-malignant thyroid nodular disease is a part of the Veteran's hypothyroidism.  

e. A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

3. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MOTRYA MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



